Scott, J.:
The judgment appealed from is sought to be reversed upon the ground that the verdict is against the weight of the evidence. A careful examination of the record shows not only that the verdict is well sustained by the evidence, but that a contrary verdict would have been unsupported. There are no exceptions requiring consideration. Under these circumstances we should content ourselves with affirming the judgment without opinion, except that we cannot pass without comment the extremely improper brief which has been submitted on the part of the appellant. Not only are the facts and evidence grossly misstated in many particulars, but counsel has interlarded his brief with statements alleged to have been made by individuals after the ease had been concluded, and which form no part of the ease on appeal. The only apparent purpose was a foolishly futile attempt to mislead the court, for counsel must have well known that such statements had no place in a brief on appeal. This course of conduct is most reprehensible and calls upon us not only to severely rebuke the counsel who prepared and presented the brief, but also to strike the brief itself from the records of the court. The judgment and order should be affirmed, with costs and disbursements, and the appellant’s brief ordered to be stricken from the files. Clarke, P. J., Laughlin, Davis and Shearn, JJ., concurred. Judgment and order affirmed, with costs, and appellant’s brief stricken from the files of the court.